COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              THE TJX COMPANIES, INC./MARSHALL’S AND
               AMERICAN ZURICH INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1080-16-2                                         PER CURIAM
                                                                                OCTOBER 11, 2016
              BYRON HOWCOTT, PRO TOUCH SERVICE AND
               UNINSURED EMPLOYER’S FUND


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kevin W. Cloe; Ian A. Spreat; Midkiff, Muncie & Ross, P.C., on
                               briefs), for appellants.

                               (Brooke T. Alexander; Reid Goodwin, PLC, on brief), for appellee Byron
                               Howcott.

                               (Robert A. Rapaport; Marilyn N. Harvey; Clarke, Dolph, Rapaport, Hull &
                               Brunick, PLC, on brief), for appellee Uninsured Employer’s Fund.

                               No brief for appellee Pro Touch Service.


                     The TJX Companies, Inc./Marshall’s and its insurer (collectively “employer”) appeal a

              June 9, 2016 decision of the Workers’ Compensation Commission. The Commission affirmed a

              deputy commissioner’s opinion finding employer was liable to Byron Howcott (claimant) for his

              workers’ compensation benefits. On appeal, employer contends the Commission erred by

              finding employer was claimant’s statutory employer.

                     Upon reviewing the record and briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We affirm for the

              reasons stated by the Commission in its final opinion. See Howcott v. Pro Touch Serv., JCN


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
VA02000021172, 2016 VA Wrk. Comp. LEXIS 287 (June 9, 2016). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-